DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “one or more characteristics” (line 3).  Claim 6, upon which claim 10 depends, recites “one or more characteristics” (line 4). The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “one or more characteristics” a second time makes it unclear whether the two instances refer to the same respective claim element previously recited or different claim elements.  Dependent claims 11-14 inherit this deficiency by nature of their dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 6 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell, US 2007/0149291 A1 (hereinafter Mitchell).

Regarding Claim 6:  Mitchell discloses an electronic gaming machine comprising: 
a gaming cabinet (Mitchell, a personal entertainment system is disclosed for providing multiple electronic applications for gaming; it includes a cabinet [Abstract]); and 
one or more candles integrated into a trim of one or more upper portions of the gaming cabinet and arranged on one or more edges of the gaming cabinet, the one or more candles comprising a plurality of stages, each stage configured to display one or more characteristics that change dynamically in response to elements of gameplay (Mitchell, the preferred embodiment also contains edge lighting 19, which extends around the leading edges of side elements 16, 18 and the top of back element 14; the edge lighting 19 is controllable from the internal computer to provide various colored and strobe effects; additionally, the internal computer controls the edge lighting 19 to function as a tower light displaying operational status of that particular personal entertainment system 10 [0043]).  

Regarding Claim 16:  Mitchell discloses an electronic gaming machine comprising: 
a gaming cabinet (Mitchell, a personal entertainment system is disclosed for providing multiple electronic applications for gaming; it includes a cabinet [Abstract]); 
one or more lighting features arranged on one or more edges of the gaming cabinet comprising one or more diffuse elements to illuminate portions of the gaming cabinet, wherein the one or more diffuse elements are a plurality of three-dimensional lighting diffusers integrated into a trim arranged along the one or more edges of the gaming cabinet (Mitchell, the preferred embodiment also contains edge lighting 19, which extends around the leading edges of side elements 16, 18 and the top of back element 14; the edge lighting 19 is controllable from the internal computer to provide various colored and strobe effects; additionally, the internal computer controls the edge lighting 19 to function as a tower light displaying operational status of that particular personal entertainment system 10 [0043]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of TAPEGUARD LED Tape Light Cover (hereinafter TAPEGUARD).

Regarding Claim 15:  Mitchell discloses the invention as recited above.  Mitchell fails to explicitly disclose wherein the trim comprises a semi-translucent protective cover.  
TAPEGUARD teaches wherein the trim comprises a semi-translucent protective cover (TAPEGUARD LED Tape Light Cover, an easy way to provide protection and diffusion for indoor LED lighting, and create an attractive and finished look [p. 1]).  
Mitchell discloses a personal entertainment system (Mitchell [Abstract]).  The personal entertainment system includes a cabinet with a user control panel (Mitchell [Abstract]).  The preferred embodiment also contains edge lighting, which extends around the leading edges of side elements and the top of back element (Mitchell [0043]).  The edge lighting is controllable from the internal computer to provide various colored and strobe effects (Mitchell [0043]).  Additionally, the internal computer controls the edge lighting to function as a tower light displaying operational status of that particular personal entertainment system (Mitchell [0043]).  The cabinet and control panel include molded and contoured corners and edges to substantially eliminate sharp edges and points (Mitchell [0019]).
TAPEGUARD teaches an LED tape light cover that provides protection and diffusion for indoor LED lighting and creates an attractive finished look (TAPEGUARD [p. 1]).  TAPEGUARD comes with a clear or frosted cover (TAPEGUARD [p. 1]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the personal entertainment system that contains edge lighting as disclosed by Mitchell with the light cover that provides protection and diffusion for indoor LED lighting as taught by TAPEGUARD in order to create an attractive finished look.

Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of Beadell et al., US 2008/0113716 A1 (hereinafter Beadell).

Regarding Claim 17:  Mitchell discloses the invention as recited above.  Mitchell fails to explicitly disclose a control circuitry configured to execute instructions which cause the control circuitry to, at least, control the one or more diffuse elements to dynamically change display of one or more characteristics in response to elements of gameplay.  
Beadell teaches a control circuitry configured to execute instructions which cause the control circuitry to, at least, control the one or more diffuse elements to dynamically change display of one or more characteristics in response to elements of gameplay (Beadell, the candle 7 can be integrated into the game play, so that displayed light patterns can be synchronized with game audio, game play outcomes and other events, and other game color and lighting schemes on other apparatus of the gaming machine; in another example, a gaming machine can participate in a progressive jackpot; the event notification can indicate increments of the jackpot amount; thus, as the jackpot amount increases, increasingly "frantic" or exciting lighting patterns can be selected in step 1612 and output to the candle 7 in step 1614; in this way, the lighting pattern data output for display on the candle provides lighting and color sequences with increasing intensity; likewise, the displayed effects may draw attention to machines, which have recently paid large jackpots, and/or those which have not paid well and can therefore be viewed as "due" to hit soon [0200]).  
Mitchell discloses a personal entertainment system (Mitchell [Abstract]).  The personal entertainment system includes a cabinet with a user control panel (Mitchell [Abstract]).  The preferred embodiment also contains edge lighting, which extends around the leading edges of side elements and the top of back element (Mitchell [0043]).  The edge lighting is controllable from the internal computer to provide various colored and strobe effects (Mitchell [0043]).  Additionally, the internal computer controls the edge lighting to function as a tower light displaying operational status of that particular personal entertainment system (Mitchell [0043]).  The cabinet and control panel include molded and contoured corners and edges to substantially eliminate sharp edges and points (Mitchell [0019]).
Beadell teaches a gaming machine that includes a first display and a second display (Beadell [0032]).  The second display can be implemented as a candle, a plurality of LEDs, such as multi-color LEDs, and can include a flat panel video display such as an LCD (Beadell [0033]).  The candle can be integrated into the game play, so that displayed light patterns can be synchronized with game audio, game play outcomes and other events, and other game color and lighting schemes on other apparatus of the gaming machine (Beadell [0200]).  In another example, a gaming machine can participate in a progressive jackpot (Beadell [0200]).  The event notification can indicate increments of the jackpot amount (Beadell [0200]).  Thus, as the jackpot amount increases, increasingly "frantic" or exciting lighting patterns can be selected in step 1612 and output to the candle in step 1614 (Beadell [0200]).  In this way, the lighting pattern data output for display on the candle provides lighting and color sequences with increasing intensity (Beadell [0200]).  Likewise, the displayed effects may draw attention to machines, which have recently paid large jackpots, and/or those which have not paid well and can therefore be viewed as "due" to hit soon (Beadell [0200]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the personal entertainment system that contains edge lighting as disclosed by Mitchell with the method of integrating the candle lighting into gameplay as taught by Beadell in order to synchronize all the lights on the gaming device to provide a unified gaming system.

Regarding Claim 18:  Mitchell further teaches wherein the one or more characteristics including intensity, color, speed, or selective illumination of the one or more diffuse elements (Mitchell, the edge lighting 19 is controllable from the internal computer to provide various colored and strobe effects [0043]).  

There are currently no prior art rejections against claims 1-5, 7-14 and 19-20. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,151,834 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because they differ only minorly in wording.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/315,648 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ only minorly in wording.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WERNER G GARNER/Primary Examiner, Art Unit 3715